DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 14, 2020 has been entered.

Response to Amendment
This office action is responsive to the amendment filed on April 14, 2020. As directed by the amendment: claims 1, 6 and 10 have been amended, no claims have been cancelled, and no new claims have been added. Claims 1-20 are currently pending in this application.

Claim Objections
Claim 1 is objected to because of the following informalities:  “catch-up rate factor” in line 8 should be corrected to “catch-up rate factor (A)”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 6 and 10, it is unclear what “directly through” is meant relative to the generating of a catch-up infusion rate. Is the catch-up infusion rate determined by a specific equation wherein only the desired infusion rate X is multiplied by the catch-up rate factor A, i.e., catch-up infusion rate = X * A? Is the catch-up infusion rate determined by an equation comprising multiple variables in addition to X * A? It is suggested that an equation be included in the claim to provide clarification and/or that the specification be amended to define what is meant by “directly through”. For the purpose of examination, the “directly through” language will be treated as allowing the presence of other variables.
Claims 2-5, 7-9 and 11-20 are also rejected due to their dependency upon a rejected claim.
Regarding the method steps of claim 10, it is unclear what structural elements are performing each step. The following structural information cannot be determined from the method steps:
retrieving a desired infusion rate for the infusion pump; 
it is unclear where the desired infusion rate is being retrieved from as well as what is performing the retrieving step 
For the purpose of examination, the desired infusion rate will be treated as being retrieved by a processor from a storage medium
calculating an expected accumulated infusion volume at a first time based on the desired infusion rate; 
it is unclear what is performing the calculating step as well as how the expected accumulated infusion volume is calculated
For the purpose of examination, the calculating step will be treated as being performed by the processor
determining an actual accumulated infusion volume at the first time;
it is unclear what is performing the step of determining 
For the purpose of examination, the step of determining will be treated as being performed by the processor
determining the actual accumulated infusion volume is less than the expected accumulated infusion volume at the first time;
it is unclear what is performing the step of determining
For the purpose of examination, the step of determining will be treated as being performed by the processor
controlling enablement of catch-up rate infusion based on a pump type;
it is unclear what is being controlled as well as what structural element is performing the controlling step 
For the purpose of examination, it will be assumed that the infusion pump is being controlled and that the process is controlling the infusion pump
generating a catch-up infusion rate directly through a multiplication of the desired infusion rate with a catch up rate factor after the determination at the first time the actual accumulated infusion volume is less than the expected accumulated infusion volume;
it is unclear what is generating the catch-up infusion rate 
For the purpose of examination, the generating step will be treated as being performed by the processor
changing the delivery of the infusion at the catch-up infusion rate
it is unclear how the change is effected as well as whether a structure is present to perform the change 
For the purpose of examination, the changing step will be treated as being performed by the processor to affect the infusion pump’s infusion rate
Claims 11-16 are also rejected due to their dependency upon a rejected claim.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claims 1, 2, 4 and 5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Feng, et al. (US 2009/0153058), hereinafter Feng, in view of Johnson, et al. (USPN 5,522,798), hereinafter Johnson, and further in view of Bollish, et al. (US 2005/0177096), hereinafter Bollish.
Regarding claim 1, Feng discloses an infusion system, the infusion system comprising: 
a medication management unit (12) having a first hardware processor (36) and a storage medium coupled (40) to the first hardware processor (Fig. 2) [0031], the storage medium containing programming code executable by the first hardware processor [0031 – electronic storage medium 40 stores programming code and data necessary for processing unit 36] to:
 provide a graphical user interface (126) for modifying a drug library of the medication management unit [0031 – view data 58 program provides a mechanism that supports various display or view capabilities for users of the medication management unit, MMU 12; Maintain Drug Library 42 program creates, updates, and deletes drug entries, i.e. modifies, a current active drug library]; 
and the infusion pump (14) being in electronic communication with the medication management unit [0046, 0054 – the drug library is downloaded to the medical device, i.e. infusion pump 14, by the MMU 12], having a second hardware processor (118) and the memory (124) being coupled to the second hardware 
receive a desired infusion rate (X) at the medical device [0052 – programming of volumetric rate to be infused]; update the drug library, transmitting the updated drug library, and receiving the updated drug library [0031, 0034 – the maintain drug library 42 program creates, updates, and deletes drug entries and establishes a current active drug library; download drug library 44 program updates medical devices 14 with the current drug library]. 
Feng fails to disclose that the first hardware processor receives a catch-up rate factor based on an input on the graphical user interface, thereby the catch-up rate factor is configurable by a user; update the drug library with the catch-up rate factor; transmit the updated drug library to a memory of an infusion pump; and receive the updated drug library at the medical device with the catch-up rate factor; calculate an expected accumulated infusion volume as a function of time from the desired infusion rate; activate delivery of an infusion at the desired infusion rate; determine an actual accumulated infusion volume at a particular time; generate a catch-up infusion rate based on a multiplication of the desired infusion rate (X) with the catch-up rate factor (A) when at the particular time the actual accumulated infusion volume is less than the expected accumulated infusion volume; and change delivery of the infusion at the catch-up infusion rate.
However, Johnson teaches  a configurable catch-up of interrupted delivery of an infusion (col. 9, lines 29-33); receive a catch-up rate factor based on an input on the graphical user interface (col. 9, lines 38-46), thereby the catch-up rate factor is 0) with the catch-up rate factor (equation 29, variables are multiplied together) when at the particular time the actual accumulated infusion volume is less than the expected accumulated infusion volume (equations 27 and 29, controller 32 can model the drug concentration level at any time after the PK model begins the drug delivery to determine a predicted level based upon a defined delivery rate, and can readily control the delivery rate to achieve a desired drug concentration entered by the user; col. 9, lines 24-34; column 
Given the teachings of Johnson, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the infusion system of Feng to provide a catch-up of interrupted delivery of an infusion, since doing so would effectively provide the desired total dosage of drugs.
Claim 1 differs from the teachings above in requiring the second hardware processor to determine that a use of the catch-up rate factor is allowable based on a pump type and disable delivery at the catch-up infusion rate based on the determination that the use of the catch-up factor is not allowable based on the pump type.
However, Bollish teaches a system that includes a list of syringe brands/models to be enabled or disabled to minimize the chance of inadvertently selecting the wrong type on the pump [0122].
Given the teachings of Bollish, it would have been obvious to determine which pump types are allowed and not allowed to be used with the catch-up infusion rate, since doing so would effectively prevent an incompatible pump to be used.
Regarding claim 2, Feng discloses the infusion system of claim 1, but fails to disclose wherein the memory further comprises programming code to request the infusion pump to deliver the infusion at the desired infusion rate after delivery of the infusion at the catch-up infusion rate when the actual accumulated infusion volume is equal to the expected accumulated infusion volume.
However, Johnson teaches wherein the memory further contains programming code to request the infusion pump to deliver the infusion at the desired infusion rate 
Given the teachings of Johnson, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the infusion system of Feng to provide a catch-up of interrupted delivery of an infusion, since doing so would effectively provide the desired total dosage of drugs.
Regarding claim 4, Feng discloses the infusion system of claim 1, but fails to disclose wherein the drug library further includes a maximum catch-up rate factor setting comprising a numerical value, the maximum catch-up rate factor setting being a function of a parameter selected from a group comprising: drug entry, pump type, and clinical care area location.
However, Johnson further discloses wherein the drug library further includes a maximum catch-up rate factor setting having a numerical value, the maximum catch-up rate factor setting being a function of a parameter selected from the group consisting of drug entry, pump type, and clinical care area location (col. 5, lines 13-16; col. 13, lines 24-29). 
Given the teachings of Johnson, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the infusion system of Feng to provide a catch-up of interrupted delivery of an infusion, since doing so would effectively provide the desired total dosage of drugs.

	However, Johnson teaches wherein the drug library further includes a maximum catch-up rate factor alarm setting comprising a numerical value, the maximum catch-up rate factor alarm setting being a function of a parameter selected from the group consisting of drug entry, pump type, and clinical care area location (col. 5, lines 13-16, 45-48; col. 13, lines 24-29).
Given the teachings of Johnson, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the infusion system of Feng to provide a numerical catch-up of interrupted delivery of an infusion, since doing so would effectively accurately provide the desired total dosage of drugs.

Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Feng in view of Johnson, Bollish, Wang, et al. (US 2009/0053071), hereinafter Wang, and further in view of Gelfand, et al. (US 2006/0270971), hereinafter Gelfand.
Regarding claim 3, Feng in view of Johnson and Bollish discloses the infusion system of claim 1 and wherein Feng discloses the drug library further comprises drug entry [0031 – view data 58 program provides a mechanism that supports various display or view capabilities for users of the medication management unit, MMU 12; Maintain Drug Library 42 program creates, updates, and deletes drug entries, i.e. 
However, Wang teaches a pump wherein the drug library includes pump type and clinical care area [0026] to account for variables that can affect the function of the pump [0082].
Given the teachings of Wang, it would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the drug library of Feng to include pump type and clinical care area, since doing so would effectively enable the pump to account for different variables that can affect the function of the pump.
Claim 3 differs from the teachings above in requiring that the determination that the use of the catch-up factor is allowable based on the drug entry and the clinical care area location.
However, Gelfand discloses an Allow Rate Catch-up flag setting having one of an Enabled setting and a Disabled setting [0065, 0087, 0089, 0093, 0099 – console 82 is equipped with the user interface; during the time period t1, a disruption is detected; when the end of the disruption is detected, the system increases the infusion rate as shown at 312 to give back the volume lost by the patient (catch up); after the balance is restored, the infusion rate is returned to normal level; pause Key 328f (Allow Rate Catch-up flag) pauses the running system (setting to disable) or resumes operation if paused (setting to enable); upon exit from Pause mode and into run mode, the software can automatically adapt to the infusion and urine bag weight changes to correctly resume hydration control (setting to enable catch up)]. 

Though Gelfand does not disclose that the determination that the use of the catch-up factor is allowable based on drug entry and clinical care area location, it would have been obvious to one of ordinary skill in the art at the time of the invention to base the catch-up factor on drug entry and clinical care area location, since doing so would effectively account for variables that can affect the function of the pump, as taught by Wang.

Claims 6, 10, 11, 16, 17 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Johnson, et al. (USPN 5,522,798), hereafter Johnson, in view of Bollish, et al. (US 2005/0177096), hereinafter Bollish.
Regarding claim 6, Johnson discloses an infusion pump with configurable catch-up of interrupted delivery of an infusion (col. 9, lines 29-33 – compensating for interruptions in the delivery of drug to a patient), the infusion pump comprising:
one or more hardware processors (col. 3, line 6); and
a memory coupled to the one or more hardware processors (col. 3, lines 8-9), the one or more hardware processors configured to: 

calculate an expected accumulated infusion volume at a first time
based on the desired infusion rate (col. 8, lines 33-34 – drug delivery at predefined rate and volume; col. 12, lines 60-64 – PK simulation calculates estimates of blood plasma drug concentration at any point in time after drug infusion is initiated; col. 13, lines 5-15 – equations show accumulated volume as a function of time used to calculate infusion rate; there is always a first time for a calculation to be made);
activate delivery of an infusion at the desired infusion rate (col. 6, lines 12-21 – user input affects delivery and infusion rate; col. 7, line 61 – col. 8, line 3); 
determine an actual accumulated infusion volume at the first time (col. 12, lines 60-64 – PK simulation calculates estimates of blood plasma drug concentration at any point in time after drug infusion is initiated; there is inherently a first time that the calculation needs to be made);
determine that the actual accumulated infusion volume is less than the expected accumulated volume at the first time (col. 9, lines 24-34 – interruptions to delivery of the drug would lead to an accumulated infusion volume that is less than the expected accumulated volume; col. 17, lines 3-11)
0) with a catch-up rate factor (equation 29, variables are multiplied together) after the determination that the actual accumulated infusion volume is less than the expected accumulated infusion volume at the first time (equations 27 and 29, controller 32 can model the drug concentration level at any time after the PK model begins the drug delivery to determine a predicted level based upon a defined delivery rate, and can readily control the delivery rate to achieve a desired drug concentration entered by the user; col. 9, lines 24-34; column 14, lines 58-64); and
change delivery of the infusion at the catch-up infusion rate (Fig. 6; 152; col. 15, lines 13-19).
Johnson fails to disclose that the one or more hardware processors is configured
to control enablement of catch-up rate infusion based on a pump type.
However, Bollish teaches a system that includes a list of syringe brands/models to be enabled or disabled to minimize the chance of inadvertently selecting the wrong type on the pump [0122].
Given the teachings of Bollish, it would have been obvious to determine which pump types are allowed and not allowed to be used with the catch-up infusion rate, since doing so would effectively prevent an incompatible pump to be used.
Regarding claim 7, Johnson discloses wherein the one or more hardware processors (col. 3, line 6) are further configured to request the infusion pump to deliver the infusion at the desired infusion rate after delivery of the infusion at the catch-up 
Regarding claim 9, Johnson discloses wherein the one or more hardware processors (col. 3, line 6) are further configured to receive input of the maximum permissible catch-up rate factor from one of a user at the infusion pump (processor is capable of receiving input from a user) and from a remote computer (col. 17, lines 55-59 – pump can be used with a remote computer, therefore, the processor is capable of receiving input from a remote computer)
Regarding claim 10, Johnson discloses a method of catching-up interrupted delivery of an infusion from an infusion pump (col. 9, lines 29-33), wherein the catching-up is configurable (col. 6, lines 60-67 – user selects how delivery rate is controlled by the PK model; since the PK model compensates for interruptions, the selected delivery rate determines how the PK model performs the compensations), the method comprising:
retrieving a desired infusion rate for the infusion pump (col. 7, line 61 – col. 8, line 3, 31-35 – controller operates based on the information that was inputted, therefore, the controller retrieves the information);
calculating an expected accumulated infusion volume at a first time based on the desired infusion rate (col. 8, lines 33-34 – drug delivery at predefined rate and volume; col. 12, lines 60-64 – PK simulation calculates estimates of blood plasma drug concentration at any point in time after drug infusion is initiated; col. 13, lines 5-15 – 
activating the delivery of an infusion at the desired infusion rate (col. 6, lines 12-21 – user input affects delivery and infusion rate; col. 7, line 61 – col. 8, line 3); 
determining an actual accumulated infusion volume at the first time (col. 12, lines 60-64 – PK simulation calculates estimates of blood plasma drug concentration  at any point in time after drug infusion is initiated; there is inherently a first time that the calculations are performed); 
determining the actual accumulated infusion volume is less than the expected accumulated infusion volume at the first time (col. 9, lines 24-34 – interruptions to delivery of the drug would lead to an accumulated infusion volume that is less than the expected accumulated volume; col. 17, lines 3-11); 
generating a catch-up infusion rate directly through a multiplication of the desired infusion rate (col. 10, lines 3-4 –  rate of infusion or delivery of drug is variable K0) with a catch up rate factor (equation 29, variables are multiplied together) after the determination at the first time the actual accumulated infusion volume is less than the expected accumulated infusion volume (equations 27 and 29, controller 32 model the drug concentration level at any time after the PK model begins the drug delivery to determine a predicted level based upon a defined delivery rate, and can readily control the delivery rate to achieve a desired drug concentration entered by the user; column 14, lines 58-64); and
changing the delivery of the infusion at the catch-up infusion rate (Fig. 6; 152; col. 15, lines 13-19).

However, Bollish teaches a system that includes a list of syringe brands/models to be enabled or disabled to minimize the chance of inadvertently selecting the wrong type on the pump [0122].
Given the teachings of Bollish, it would have been obvious to determine which pump types are allowed and not allowed to be used with the catch-up infusion rate, since doing so would effectively prevent an incompatible pump to be used.
Regarding claim 11, Johnson discloses further comprising changing the delivery of the infusion to the desired infusion rate from the catch-up infusion rate when the actual accumulated infusion volume is equal to the expected accumulated infusion volume (col. 16, lines 41 – col. 17, line 22 – the PK cycle is terminated once the set conditions have been reached).
Regarding claim 12, Johnson discloses further comprising disabling the changing of the delivery of the infusion at the catch-up infusion rate based on a user input (col. 16, lines 41 – col. 17, line 22 – the PK cycle is terminated once the set conditions have been reached).
Regarding claim 16, Johnson discloses further comprising:
generating an alarm based on the determination at the first time the actual accumulated infusion volume is less than the expected accumulated infusion volume (col. 5, lines 45-48; column 8, lines 17-19; there is inherently a first time that the determination occurs); and

Regarding claim 17, Johnson discloses wherein the generation of the catch-up infusion rate is based only on the actual accumulated infusion volume and the expected accumulated infusion volume and does not rely on physiological factors of the patient (col. 9, lines 24-46)
Regarding claim 19, Johnson discloses wherein the one or more hardware processors (col. 3, line 6) are configured to monitor the actual accumulated infusion volume and stop the delivery of the infusion automatically when the actual accumulated infusion volume reaches a full volume (col. 16, lines 41 – col. 17, line 22 – the PK cycle is terminated once the set conditions have been reached).

Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Feng in view of Johnson, Bollish, and further in view of Gelfand, et al. (US 2006/0270971), hereinafter Gelfand.
Regarding claim 8, Johnson in view of Bollish discloses the infusion pump of claim 6, and wherein Johnson discloses the one or more hardware processors (col. 3, line 6) are further configured to receive input of an Allow Rate Catch-up flag setting from a user at the infusion pump (processor is capable of receiving information from a user), but fails to disclose therein the controlling enablement of the catch-up rate infusion is further based on the Allow Rate Catch-up flag.

Given the teachings of Gelfand, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the infusion system of Feng in view of Johnson, Bollish and Wang with the allow rate catch-up flag, since doing so would effectively ensure that the patient receives the appropriate dosage while pausing the system to prevent the system from providing the catch-up dose until a convenient time.

Claim 18 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Johnson in view of Bollish and further in view of Remde (US 2007/0142822).
Regarding claim 18, Johnson in view of Bollish discloses the infusion system of claim 6, but fails to disclose wherein the delivery of the infusion is changed to the catch-up infusion rate based on a location of the infusion pump.

Given the teachings of Remde, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the infusion system of Johnson in view of Bollish to change the infusion rate to the catch-up infusion rate, since doing so would effectively account of physiological changes that occur due to a change of location.


Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Johnson in view of Bollish and further in view of John (US 2008/0058773).
Regarding claim 20, Johnson in view of Bollish discloses the infusion system of claim 6, wherein Johnson discloses the one or more hardware processors (col. 3, line 6) are configured to generate an alarm col. 5, lines 45-48; column 8, lines 17-19, but fails to disclose wherein the one or more hardware processors are configured to request user input before changing the delivery of the infusion at the catch-up infusion rate.
However, John teaches a medical device that alerts the user of changes and waits for the user to confirm or reject the change, to allow the user to determine whether the change is according to the user’s needs or wishes [0101].
Given the teachings of John, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the one or more hardware processors of the infusion system of Johnson in view of Bollish to request user input before changing the infusion rate, since doing so would effectively .

Response to Arguments
Applicant's arguments filed April 14, 2020 have been fully considered but they are not persuasive. Regarding Applicant’s assertion that the newly introduced claim language would overcome the applied prior art of record (Remarks, pgs. 8-9), it is noted that the claimed invention as currently presented does not necessarily require that the catch-up infusion rate is calculated solely by multiplying the desired infusion rate with a catch-up rate factor. The Applicant appears to assert that in order to generate a catch-up infusion rate, the equation used to do so would be multiplying the desired infusion rate (X) with the catch-up rate factor (A). In other words, the equation appears to be catch-up infusion rate = X * A. However, as currently presented, the claim does not appear to require only desired infusion rate (X) and catch-up rate factor (A) to be multiplied with each other to obtain the catch-up infusion rate. It is suggested that the claims be amended to include an equation that explicitly defines how the catch-up infusion rate is generated. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WENG LEE whose telephone number is (571)270-3662.  The examiner can normally be reached on Monday, Tuesday and Wednesday 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on (571) 270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

/WL/Examiner, Art Unit 3783      
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783